PEE CUEIAM.
Order affirmed on opinion below.1

 The opinion of the District Court was as follows:
KNOX, District Judge. The bill of complaint will be dismissed. All that plaintiff now seeks to. bring before the court might have been brought years ago had she been diligent in her effort to do so. Litigation must end some time, and, when a case has been tried, and the judgment of the trial court affirmed, it will require a situation that is not here disclosed to induce a court to permit an attempt at impeachment of a final judgment of more than ten years’ standing.